PER CURIAM.
The judgment and sentence appealed from are affirmed in all respects except as to the assessment of $20 for the Crimes Compensation Trust Fund pursuant to section 960.20, $5 for court costs pursuant to section 943.25(4), and $200 for the Trust Fund pursuant to section 27.3455, Florida Statutes (1987), which the parties concede was improper in this case. Jenkins v. State, 444 So.2d 947 (Fla.1984), and Mays v. State, 519 So.2d 618 (Fla.1988). Assessment of said items is stricken.
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.